                                         Case 8:20-ap-01007-CB   Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59      Desc
                                                                 Main Document    Page 1 of 19



                                          1 RODGER M. LANDAU (State Bar No. 151456)
                                            rlandau@landaufirm.com
                                          2 LANDAU LAW LLP
                                            1880 Century Park East, Suite 1101
                                          3
                                            Los Angeles, California 90067
                                          4 Telephone: (310) 557-0050
                                            Facsimile: (310) 557-0056
                                          5
                                            Attorneys for Howard B. Grobstein,
                                          6 Liquidating Trustee

                                          7

                                          8                       UNITED STATES BANKRUPTCY COURT

                                          9           CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                         10   In re                                     Case No. 8:17-bk-12213-CB

                                         11   SOLID LANDINGS BEHAVIORAL                 Jointly Administered With:
                                              HEALTH, INC., et al.,                     Case No. 8:17-bk-12218-CB
                                         12                                             Case No. 8:17-bk-12221-CB
              LOS ANGELES, CALIFO RNIA
L ANDAU L AW LLP




                                                            Debtors and                 Case No. 8:17-bk-12222-CB
                 ATTO RNEYS AT LA W




                                         13                 Debtors-In-Possession.      Case No. 8:17-bk-12223-CB

                                         14                                             Chapter 11

                                         15   HOWARD B. GROBSTEIN, LIQUIDATING          Adv. No. 8:20-ap-_____-CB
                                              TRUSTEE,
                                         16
                                                             Plaintiff,                 COMPLAINT FOR AVOIDANCE AND
                                         17
                                                                                        RECOVERY OF PREFERENTIAL AND
                                              v.                                        FRAUDULENT TRANSFERS
                                         18
                                              ALPINE PACIFIC CAPITAL, LLC, and
                                         19   GERIK M. DEGNER,
                                         20                   Defendants.
                                         21

                                         22

                                         23

                                         24

                                         25

                                         26
                                         27

                                         28
                                         Case 8:20-ap-01007-CB        Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59              Desc
                                                                      Main Document    Page 2 of 19



                                          1          Plaintiff Howard B. Grobstein, Liquidating Trustee (the “Trustee”) for the Liquidating Trust

                                          2 of Solid Landings Behavioral Health, Inc., et al., alleges and complains, by way of this Complaint,

                                          3 subject to amendment, as follows:

                                          4                                    JURISDICTION AND VENUE

                                          5          1.     In accordance with the requirements of Local Bankruptcy Rule 7008-1, the Santa

                                          6 Ana Division of the United States Bankruptcy Court for the Central District of California (the

                                          7 “Bankruptcy Court”) has jurisdiction over this adversary proceeding under 28 U.S.C. § 1334,

                                          8 because the claims asserted herein arise under title 11 of the United States Code (the “Bankruptcy

                                          9 Code”) or arise in or relate to the Chapter 11 cases entitled In re Solid Landings Behavioral Health,

                                         10 Inc.; In re Sure Haven, Inc.; In re Silver Rock Recovery; In re EMS Toxicology; In re Cedar Creek

                                         11 Recovery, Inc. (the “Debtors”), jointly administered under Case No. 8:17-bk-12213-CB. The

                                         12 claims for relief in this Complaint constitute a core proceeding under 28 U.S.C. § l57(b)(2)(A), (F),
              LOS ANGELES, CALIFO RNIA
L ANDAU L AW LLP
                 ATTO RNEYS AT LA W




                                         13 (H), and (O). Regardless of whether this is a core proceeding, consent is hereby given to the entry

                                         14 of final orders and judgment by the Bankruptcy Court. The defendants are hereby notified that Fed.

                                         15 R. Bankr. P. 7008(a) requires the defendants to plead whether the claims for relief alleged against

                                         16 such defendant are core or non-core and, if non-core, whether consent is given to the entry of final

                                         17 orders and judgment by the Bankruptcy Court.

                                         18          2.     Venue is proper in the Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409

                                         19 because the Debtors’ bankruptcy cases are pending in this district and this division. The

                                         20 Bankruptcy Court has personal jurisdiction over the defendants.

                                         21                                               PARTIES

                                         22          3.     On June 1, 2017 (the “Petition Date”), the Debtors filed voluntary petitions under

                                         23 Chapter 11 of the Bankruptcy Code.

                                         24          4.     On March 22, 2018, the Bankruptcy Court entered an order (the “Confirmation

                                         25 Order”) confirming the Joint Plan of Liquidation of Solid Landings Behavioral Health, Inc., and Its

                                         26 Affiliated Debtors, and the Joint Committee of Creditors Holding Unsecured Claims in Solid
                                         27 Landings Behavioral Health, Inc., EMS Toxicology, and Sure Haven, Inc., Dated November 1, 2017

                                         28 (the “Plan”) [Docket No. 401].
                                                                                              1
                                        Case 8:20-ap-01007-CB         Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59               Desc
                                                                      Main Document    Page 3 of 19



                                         1          5.      Pursuant to the Plan and Confirmation Order, (a) the Liquidating Trust was created,

                                         2 (b) Mr. Grobstein was appointed as the Trustee of the Liquidating Trust, (c) all of the property of

                                         3 the Debtors’ bankruptcy estate, including avoidance actions and other litigation claims, was

                                         4 transferred to, and vested in, the Liquidating Trust, and (d) the Liquidating Trust was vested with

                                         5 authority to, among other things, pursue the litigation claims of the Debtors’ bankruptcy estate

                                         6 transferred into the Liquidating Trust and to object to claims. Therefore, the Trustee has standing

                                         7 and authority to assert the litigation claims set forth herein.

                                         8          6.      Pursuant to the Plan, the “Effective Date” of the Plan was April 9, 2018. On that

                                         9 date, the Trustee was appointed to administer the Liquidating Trust.

                                        10          7.      The Trustee is informed and believes, and based thereon alleges, that defendant

                                        11 Alpine Pacific Capital, LLC (“Alpine”) is, and at all relevant times was, a Delaware limited liability
             LOS ANGELES, CALIFO RNIA
L ANDAU L AW LLP




                                        12 company qualified to do business in the state of California, with a principal place of business in
                ATTO RNEYS AT LA W




                                        13 Orange County, California.

                                        14          8.      The Trustee is informed and believes, and based thereon alleges, that defendant

                                        15 Gerik M. Degner (“Degner”), is, and at all relevant times was, an individual residing or doing

                                        16 business in Orange County, California.

                                        17                                      GENERAL ALLEGATIONS

                                        18          9.      The Trustee is informed and believes, and based thereon alleges, that at all relevant

                                        19 times Degner was in sole or primary control of Alpine.

                                        20          10.     The Trustee is informed and believes, and based thereon alleges, that in or around

                                        21 May 2015, Degner negotiated and executed on behalf of Alpine an agreement with one or more of

                                        22 the Debtors (the “First Agreement”), under which Alpine was retained as a consultant to provide

                                        23 marketing, negotiating, and other services in connection with a possible merger, acquisition,

                                        24 recapitalization, or similar transaction involving one or more of the Debtors.

                                        25          11.     The Trustee is informed and believes, and based thereon alleges, that Alpine was

                                        26 wholly unsuccessful in its efforts under the First Agreement, yet was paid approximately $140,000
                                        27 under the First Agreement.

                                        28          12.     The Trustee is informed and believes, and based thereon alleges, that in or around
                                                                                             2
                                        Case 8:20-ap-01007-CB        Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59                Desc
                                                                     Main Document    Page 4 of 19



                                         1 April 2016, Degner was appointed President of the Debtors. From at least that point forward,

                                         2 Degner was an “insider” of the Debtors within the meaning of 11 U.S.C. § 101(31) at least by virtue

                                         3 of being an officer of the Debtors.

                                         4          13.     The Trustee is informed and believes, and based thereon alleges, that in or around

                                         5 April 2016, Degner negotiated and executed on behalf of Alpine an agreement with the Debtors (the

                                         6 “Second Agreement”). Alpine’s duties under the Second Agreement were far more expansive than

                                         7 its duties under the First Agreement, and included among other things oversight and assistance

                                         8 relating to the Debtor’s financial condition, operations, and competitive environment. From at least

                                         9 the effective date of the Second Agreement (April 15, 2016), Alpine was an “insider” of the

                                        10 Debtors within the meaning of 11 U.S.C. § 101(31) at least by virtue of its role in managing the

                                        11 affairs of the Debtors and its close affiliation with Degner.
             LOS ANGELES, CALIFO RNIA
L ANDAU L AW LLP




                                        12          14.     The Trustee is informed and believes, and based thereon alleges, that at all times
                ATTO RNEYS AT LA W




                                        13 from April 2016 through the Petition Date the sum of the Debtors’ debts were greater than the value

                                        14 of the Debtors’ assets at a fair valuation, and therefore the Debtors were “insolvent” within the

                                        15 meaning of 11 U.S.C. § 101(32). Among other things, at all times from and after November 2015,

                                        16 CapStar Bank held a secured claim against the Debtors in the amount of at least $7.5 million

                                        17 (increasing to approximately $10.3 million by the Petition Date), which is significantly greater than

                                        18 the total amount paid for the Debtors’ assets in the § 363 sale that occurred in or around August

                                        19 2017.

                                        20          15.     The Trustee is informed and believes, and based thereon alleges, that Degner and

                                        21 Alpine were entirely unsuccessful in their assigned task of reviving the Debtors’ financial fortunes,

                                        22 and, in fact, during the term of the Second Agreement Degner and Alpine presided over

                                        23 deteriorating operations, mounting debt, and increasingly wasteful expenditures, finally culminating

                                        24 in the filing of the Debtors’ bankruptcy cases approximately 17 months later. During that time,

                                        25 Alpine was paid more than $450,000 and Degner personally received more than $125,000.

                                        26 / / /
                                        27 / / /

                                        28 / / /
                                                                                              3
                                        Case 8:20-ap-01007-CB           Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59            Desc
                                                                        Main Document    Page 5 of 19



                                         1                                     FIRST CLAIM FOR RELIEF

                                         2 (Avoidance of Second Agreement and Alpine Payments as Constructive Fraudulent Transfers

                                         3                                  Pursuant to 11 U.S.C. § 548(a)(1)(B))

                                         4          16.     The Trustee re-alleges each and every allegation of this Complaint set forth above as

                                         5 if set forth fully herein.

                                         6          17.     The Trustee is informed and believes, and based thereon alleges, that the Second

                                         7 Agreement became effective on April 15, 2016 (the “Effective Date”), and obligated the Debtors to

                                         8 pay substantial sums of money to Alpine. Accordingly, the Second Agreement constitutes an

                                         9 obligation incurred by the Debtors within two years prior to the Petition Date.

                                        10          18.     The Trustee is informed and believes, and based thereon alleges, that on the

                                        11 Effective Date the Debtors were already insolvent and/or engaged in business for which any
             LOS ANGELES, CALIFO RNIA
L ANDAU L AW LLP




                                        12 property remaining with the Debtors was an unreasonably small capital and/or intended to incur or
                ATTO RNEYS AT LA W




                                        13 believed they would incur debts that would be beyond their ability to pay as such debts matured.

                                        14          19.     The Trustee is informed and believes, and based thereon alleges, that the Debtors

                                        15 received no value in exchange for entering the Second Agreement, because they incurred

                                        16 substantial financial liability in exchange for the provision of “services” that had already proven

                                        17 wholly ineffective under the First Agreement, and were not only ineffective but in fact deleterious

                                        18 to the Debtors’ financial condition under the Second Agreement.

                                        19          20.     Between the Effective Date and the Petition Date, the Debtors made payments to

                                        20 Alpine totaling $463,655.91, as listed on Exhibit “1” hereto (the “Alpine Payments”).

                                        21          21.     The Trustee is informed and believes, and based thereon alleges, that the Debtors

                                        22 received no value in exchange for the Alpine Payments, because (a) the payments were made to

                                        23 satisfy the Debtors’ obligations under the Second Agreement, and since, for the reasons set forth

                                        24 above, the Second Agreement constitutes an avoidable fraudulent transfer, those were not legitimate

                                        25 obligations of the Debtors, and (b) in any event, Alpine’s “services” worsened, rather than

                                        26 improved, the Debtors’ financial condition.
                                        27          22.     By reason of the foregoing, the Trustee may avoid the Second Agreement and the

                                        28 Alpine Payments under 11 U.S.C. § 548(a)(1)(B).
                                                                                         4
                                        Case 8:20-ap-01007-CB        Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59               Desc
                                                                     Main Document    Page 6 of 19



                                         1                                   SECOND CLAIM FOR RELIEF

                                         2           (Avoidance of Alpine Payments as Preferences Pursuant to 11 U.S.C. § 547(b))

                                         3          23.    The Trustee incorporates by reference and re-alleges the allegations set forth in

                                         4 paragraphs 1-15. This Second Claim for Relief constitutes an alternative to the First Claim for

                                         5 Relief above.

                                         6          24.    The Trustee is informed and believes that the Debtors made the Alpine Payments

                                         7 during the year preceding the Petition Date, specifically, on the dates listed on Exhibit “1”.

                                         8          25.    The Trustee is informed and believes that each of the Alpine Payments constituted a

                                         9 transfer of the Debtors’ funds to Alpine.

                                        10          26.    The Trustee is informed and believes that, in the event the Court does not find the

                                        11 Second Agreement to be an avoidable fraudulent transfer, Alpine was a creditor of the Debtors at
             LOS ANGELES, CALIFO RNIA
L ANDAU L AW LLP




                                        12 the time each of the Alpine Payments was made, by virtue of the liability owed to Alpine by the
                ATTO RNEYS AT LA W




                                        13 Debtors under the Second Agreement, and that the Alpine Payments were made on account of the

                                        14 Debtors’ antecedent debt to Alpine under that agreement.

                                        15          27.    Based on the administrative, priority, and unsecured claims on file in the Debtors’

                                        16 consolidated bankruptcy cases, and the dollar value of the assets of the estates that have been

                                        17 administered to date and that remain to be administered, the Trustee does not anticipate or

                                        18 reasonably expect to be able to make a 100% distribution to creditors having filed pre-petition

                                        19 general unsecured claims in these consolidated cases. Accordingly, as a result of the Alpine

                                        20 Payments, Alpine received from the Debtors more than it would have received if such transfers had

                                        21 not been made and this case was a case under Chapter 7 of the Bankruptcy Code.

                                        22          28.    By reason of the foregoing, the Trustee may avoid each of the Alpine Payments

                                        23 under 11 U.S.C. § 547(b).

                                        24

                                        25                                    THIRD CLAIM FOR RELIEF

                                        26   (Avoidance of Degner Payments as Constructive Fraudulent Transfers Pursuant to 11 U.S.C.
                                        27                                             § 548(a)(1)(B))

                                        28          29.    The Trustee incorporates by reference and re-alleges the allegations set forth in
                                                                                            5
                                        Case 8:20-ap-01007-CB        Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59               Desc
                                                                     Main Document    Page 7 of 19



                                         1 paragraphs 1-15.

                                         2          30.    The Trustee is informed and believes, and based thereon alleges, that, in the year

                                         3 preceding the Petition Date, the Debtors made payments to Degner totaling $131,923.19, as listed

                                         4 on Exhibit “2” hereto (the “Degner Payments”).

                                         5          31.    The Trustee is informed and believes, and based thereon alleges, that at all times

                                         6 during the year preceding the Petition Date, the Debtors were insolvent and/or engaged in business

                                         7 for which any property remaining with the Debtors was an unreasonably small capital and/or

                                         8 intended to incur or believed they would incur debts that would be beyond their ability to pay as

                                         9 such debts matured.

                                        10          32.    The Trustee is informed and believes, and based thereon alleges, that the Debtors

                                        11 received no value in exchange for making the Degner Payments, because they were made in
             LOS ANGELES, CALIFO RNIA
L ANDAU L AW LLP




                                        12 exchange for the provision of “services” that were not only ineffective but in fact deleterious to the
                ATTO RNEYS AT LA W




                                        13 Debtors’ financial condition.

                                        14          33.    By reason of the foregoing, the Trustee may avoid the Degner Payments under 11

                                        15 U.S.C. § 548(a)(1)(B).

                                        16

                                        17                                   FOURTH CLAIM FOR RELIEF

                                        18          (Avoidance of Degner Payments as Preferences Pursuant to 11 U.S.C. § 547(b))

                                        19          34.    The Trustee incorporates by reference and re-alleges the allegations set forth in

                                        20 paragraphs 1-15 and 30. This Fourth Claim for Relief constitutes an alternative to the Third Claim

                                        21 for Relief above.

                                        22          35.    The Trustee is informed and believes that each of the Degner Payments constituted a

                                        23 transfer of the Debtors’ funds to Degner.

                                        24          36.    The Trustee is informed and believes that Degner was a creditor of the Debtors at the

                                        25 time each of the Degner Payments was made, and that the Degner Payments were made on account

                                        26 of the Debtors’ antecedent debt to Degner.
                                        27          37.    Based on the administrative, priority, and unsecured claims on file in the Debtors’

                                        28 consolidated bankruptcy cases, and the dollar value of the assets of the estates that have been
                                                                                            6
                                        Case 8:20-ap-01007-CB         Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59             Desc
                                                                      Main Document    Page 8 of 19



                                         1 administered to date and that remain to be administered, the Trustee does not anticipate or

                                         2 reasonably expect to be able to make a 100% distribution to creditors having filed pre-petition

                                         3 general unsecured claims in these consolidated cases. Accordingly, as a result of the Degner

                                         4 Payments, Degner received from the Debtors more than he would have received if such transfers

                                         5 had not been made and this case was a case under Chapter 7 of the Bankruptcy Code.

                                         6          38.     By reason of the foregoing, the Trustee may avoid each of the Degner Payments

                                         7 under 11 U.S.C. § 547(b).

                                         8

                                         9                                    FIFTH CLAIM FOR RELIEF

                                        10                (For Recovery of the Alpine Payments Pursuant to 11 U.S.C. § 550(a))

                                        11          39.     The Trustee re-alleges each and every allegation of this Complaint set forth above
             LOS ANGELES, CALIFO RNIA
L ANDAU L AW LLP




                                        12 as if set forth fully herein.
                ATTO RNEYS AT LA W




                                        13          40.     For the reasons set forth above, the Alpine Payments are avoidable under 11 U.S.C.

                                        14 § 548(a)(1)(B) or, in the alternative, under 11 U.S.C. § 547.

                                        15          41.     Alpine was the initial transferee of each of the Alpine Payments.

                                        16          42.     Upon avoidance of each or any of the Alpine Payments, the Trustee is entitled to

                                        17 recover from Alpine any avoided Alpine Payment or the value thereof, with interest thereon at the

                                        18 maximum legal rate from the date of each of the Alpine Payments, for the benefit of the Liquidating

                                        19 Trust pursuant to 11 U.S.C. § 550(a).

                                        20

                                        21                                    SIXTH CLAIM FOR RELIEF

                                        22                (For Recovery of the Degner Payments Pursuant to 11 U.S.C. § 550(a))

                                        23          43.     The Trustee re-alleges each and every allegation of this Complaint set forth above

                                        24 as if set forth fully herein.

                                        25          44.     For the reasons set forth above, the Degner Payments are avoidable under 11

                                        26 U.S.C. § 548(a)(1)(B) or, in the alternative, under 11 U.S.C. § 547.
                                        27          45.     Degner was the initial transferee of each of the Degner Payments.

                                        28          46.     Upon avoidance of each or any of the Degner Payments, the Trustee is entitled to
                                                                                            7
                                        Case 8:20-ap-01007-CB       Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59               Desc
                                                                    Main Document    Page 9 of 19



                                         1 recover from Degner any avoided Degner Payment or the value thereof, with interest thereon at the

                                         2 maximum legal rate from the date of each of the Degner Payments, for the benefit of the

                                         3 Liquidating Trust pursuant to 11 U.S.C. § 550(a).

                                         4

                                         5                                       PRAYER FOR RELIEF

                                         6         WHEREFORE, the Trustee prays for judgment against Alpine and Degner as follows:

                                         7         A.      On the First Claim for Relief: A judgment against Alpine avoiding the Second

                                         8 Agreement and the Alpine Payments as constructive fraudulent transfers under 11 U.S.C. §

                                         9 548(a)(1)(B);

                                        10         B.      On the Second Claim for Relief: As an alternative to relief on the First Claim for

                                        11 Relief, a judgment against Alpine avoiding the Alpine Payments as preferences under 11 U.S.C. §
             LOS ANGELES, CALIFO RNIA
L ANDAU L AW LLP




                                        12 547;
                ATTO RNEYS AT LA W




                                        13         C.      On the Third Claim for Relief: A judgment against Degner avoiding the Degner

                                        14 Payments as constructive fraudulent transfers under 11 U.S.C. § 548(a)(1)(B);

                                        15         D.      On the Fourth Claim for Relief: As an alternative to relief on the Third Claim for

                                        16 Relief, a judgment against Degner avoiding the Degner Payments as preferences under 11 U.S.C. §

                                        17 547;

                                        18         E.      On the Fifth Claim for Relief: A judgment against Alpine for recovery of any

                                        19 avoided Alpine Payment or the value thereof, with interest thereon at the maximum legal rate from

                                        20 the date of each of the Alpine Payments;

                                        21         F.      On the Sixth Claim for Relief: A judgment against Degner for recovery of any

                                        22 avoided Degner Payment or the value thereof, with interest thereon at the maximum legal rate from

                                        23 the date of each of the Degner Payments; and

                                        24 / / /

                                        25 / / /

                                        26 / / /
                                        27 / / /

                                        28 / / /
                                                                                             8
                                        Case 8:20-ap-01007-CB       Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59             Desc
                                                                    Main Document    Page 10 of 19



                                         1          G.     On All Claims for Relief: A judgment against the relevant defendant(s) for costs and

                                         2 for such other relief as the Court deems just and proper.

                                         3

                                         4 Dated: January 24, 2020                        LANDAU LAW LLP

                                         5

                                         6                                                /s/ Rodger M. Landau
                                                                                          RODGER M. LANDAU
                                         7                                                Attorneys for Howard B. Grobstein,
                                                                                          Liquidating Trustee
                                         8

                                         9

                                        10

                                        11
             LOS ANGELES, CALIFO RNIA
L ANDAU L AW LLP




                                        12
                ATTO RNEYS AT LA W




                                        13

                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26
                                        27

                                        28
                                                                                             9
Case 8:20-ap-01007-CB   Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59   Desc
                        Main Document    Page 11 of 19




                            EXHIBIT 1
Case 8:20-ap-01007-CB           Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59   Desc
                                Main Document    Page 12 of 19




  Name                                          Date                  Payment Amount

  Alpine Pacific Capital, LLC                  5/16/2016                 33,350.00
  Alpine Pacific Capital, LLC                   6/3/2016                  1,359.54
  Alpine Pacific Capital, LLC                  6/10/2016                 10,000.00
  Alpine Pacific Capital, LLC                  6/21/2016                 23,350.00
  Alpine Pacific Capital, LLC                   7/8/2016                  9,697.04
  Alpine Pacific Capital, LLC                  7/15/2016                  8,338.00
  Alpine Pacific Capital, LLC                  7/22/2016                  8,338.00
  Alpine Pacific Capital, LLC                  7/29/2016                  8,338.00
  Alpine Pacific Capital, LLC                   8/5/2016                  8,338.00
  Alpine Pacific Capital, LLC                   8/9/2016                  1,655.87
  Alpine Pacific Capital, LLC                  8/15/2016                  8,338.00
  Alpine Pacific Capital, LLC                  8/19/2016                  3,768.20
  Alpine Pacific Capital, LLC                  8/25/2016                 12,905.80
  Alpine Pacific Capital, LLC                   9/2/2016                 83,338.00
  Alpine Pacific Capital, LLC                  9/13/2016                  8,338.00
  Alpine Pacific Capital, LLC                  9/16/2016                 33,338.00
  Alpine Pacific Capital, LLC                  10/5/2016                  8,338.00
  Alpine Pacific Capital, LLC                  10/7/2016                  8,338.00
  Alpine Pacific Capital, LLC                 10/21/2016                  8,338.00
  Alpine Pacific Capital, LLC                 10/28/2016                 16,676.00
  Alpine Pacific Capital, LLC                  11/4/2016                  8,337.50
  Alpine Pacific Capital, LLC                 11/11/2016                  8,337.00
  Alpine Pacific Capital, LLC                 11/18/2016                  8,337.00
  Alpine Pacific Capital, LLC                 11/25/2016                    762.96
  Alpine Pacific Capital, LLC                 11/25/2016                  8,338.50
  Alpine Pacific Capital, LLC                  12/2/2016                  8,337.50
  Alpine Pacific Capital, LLC                  12/9/2016                  8,337.50
  Alpine Pacific Capital, LLC                 12/16/2016                  8,337.50
  Alpine Pacific Capital, LLC                 12/23/2016                  8,337.50
  Alpine Pacific Capital, LLC                 12/30/2016                  8,337.50
  Alpine Pacific Capital, LLC                   1/6/2017                  8,337.50
  Alpine Pacific Capital, LLC                  1/13/2017                  8,337.50
  Alpine Pacific Capital, LLC                   1/20/2017                 8,337.50
  Alpine Pacific Capital, LLC                   1/27/2017                 8,337.50
  Alpine Pacific Capital, LLC                    2/6/2017                 8,337.50
  Alpine Pacific Capital, LLC                   2/10/2017                 8,337.50
  Alpine Pacific Capital, LLC                   2/17/2017                 8,337.50
  Alpine Pacific Capital, LLC                   2/24/2017                 8,337.50
  Alpine Pacific Capital, LLC                    3/3/2017                 8,337.50
  Alpine Pacific Capital, LLC                   3/10/2017                 8,337.50

  Alpine Pacific Total                                                  463,655.91




                                           EXHIBIT 1
                                              10
Case 8:20-ap-01007-CB   Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59   Desc
                        Main Document    Page 13 of 19




                            EXHIBIT 2
      Case 8:20-ap-01007-CB   Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59        Desc
                              Main Document    Page 14 of 19




Name                    Ck Date             Ck or Doc #         Gross Pay Amount
DEGNER, GERIK M            5/6/2016                       630            1,923.08
DEGNER, GERIK M            5/6/2016                      3058            2,115.39
DEGNER, GERIK M          5/20/2016                        648            1,923.08
DEGNER, GERIK M            6/3/2016                       666            1,923.08
DEGNER, GERIK M          6/17/2016                        683            1,923.08
DEGNER, GERIK M            7/1/2016                       697            1,923.08
DEGNER, GERIK M          7/15/2016                        710            1,923.08
DEGNER, GERIK M          7/29/2016                        722            1,923.08
DEGNER, GERIK M          8/12/2016                        734            1,923.08
DEGNER, GERIK M          8/26/2016                        744            1,923.08
DEGNER, GERIK M            9/9/2016                       754            1,923.08
DEGNER, GERIK M          9/23/2016                        764            1,923.08
DEGNER, GERIK M          10/7/2016                        774            1,923.08
DEGNER, GERIK M         10/21/2016                        784            1,923.08
DEGNER, GERIK M          11/4/2016                        803            1,923.08
DEGNER, GERIK M         11/18/2016                        822            1,923.08
DEGNER, GERIK M          12/2/2016                        849            1,923.08
DEGNER, GERIK M         12/16/2016                        872            1,923.08
DEGNER, GERIK M         12/29/2016                        894            1,923.08
DEGNER, GERIK M          1/13/2017                   32604920              961.54
DEGNER, GERIK M          1/20/2017                   32674278              961.54
DEGNER, GERIK M          1/27/2017                   32739776              961.54
DEGNER, GERIK M            2/3/2017                  32839301              961.54
DEGNER, GERIK M          2/10/2017                   32911073              961.54
DEGNER, GERIK M          2/17/2017                   33006026              961.54
DEGNER, GERIK M          2/24/2017                   33095314              961.54
DEGNER, GERIK M            3/3/2017                  33199193              961.54
DEGNER, GERIK M          3/10/2017                   33263645              961.54
DEGNER, GERIK M          3/17/2017                   33381709            8,653.85
DEGNER, GERIK M          3/24/2017                   33433703            8,653.85
DEGNER, GERIK M          3/31/2017                   33552843            8,653.85
DEGNER, GERIK M            4/7/2017                  33604313            8,653.85
DEGNER, GERIK M          4/14/2017                   33740306            8,653.85
DEGNER, GERIK M          4/21/2017                   33802077            8,653.85
DEGNER, GERIK M          4/28/2017                    4965570            8,653.85
DEGNER, GERIK M            5/5/2017                   4972736            8,653.85
DEGNER, GERIK M          5/12/2017                    4978481            8,653.85
DEGNER, GERIK M          5/19/2017                    4983997            8,653.85
DEGNER, GERIK M          5/26/2017                                       8,653.85
DEGNER, GERIK M Total                                                 131,923.19




                                         EXHIBIT 2
                                            11
         Case 8:20-ap-01007-CB                        Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59                                     Desc
                                                      Main Document    Page 15 of 19
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
  Howard B. Grobstein, Liquidating Trustee                                      Alpine Pacific Capital, LLC, and
                                                                                Gerik M. Degner
ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Landau Law LLP
1880 Century Park East, Suite 1101
Los Angeles, CA 90067
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
Ƒ'HEWRU    Ƒ86 Trustee/Bankruptcy Admin        ƑDebtor      ƑU.S. Trustee/Bankruptcy Admin
Ƒ&UHGLWRU  Ƒ2WKHU                                ƑCreditor    ƑOther
Ƒ7UXVWHH                                          ƑTrustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Avoidance and Recovery of Preferential and Fraudulent Transfers Pursuant to 11 U.S.C. § 547,
11 U.S.C. § 548 and 11 U.S.C.§ 550


                                                                    NATURE OF SUIT

        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)
Ƒ 11-Recovery of money/property - §542 turnover of property                     Ƒ  61-Dischargeability - §523(a)(5), domestic support
Ƒ2 12-Recovery of money/property - §547 preference                              Ƒ  68-Dischargeability - §523(a)(6), willful and malicious injury
Ƒ1 13-Recovery of money/property - §548 fraudulent transfer                     Ƒ  63-Dischargeability - §523(a)(8), student loan
Ƒ 14-Recovery of money/property - other                                         Ƒ  64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                      (other than domestic support)
    FRBP 7001(2) – Validity, Priority or Extent of Lien
Ƒ 21-Validity, priority or extent of lien or other interest in property         Ƒ  65-Dischargeability - other

                                                                                FRBP 7001(7) – Injunctive Relief

Ƒ
    FRBP 7001(3) – Approval of Sale of Property                                 Ƒ  71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)
                                                                                Ƒ  72-Injunctive relief – other

    FRBP 7001(4) – Objection/Revocation of Discharge
Ƒ 41-Objection / revocation of discharge - §727(c),(d),(e)                      FRBP 7001(8) Subordination of Claim or Interest
                                                                                Ƒ 81-Subordination of claim or interest
    FRBP 7001(5) – Revocation of Confirmation
Ƒ 51-Revocation of confirmation                                                 FRBP 7001(9) Declaratory Judgment
                                                                                Ƒ 91-Declaratory judgment
    FRBP 7001(6) – Dischargeability
Ƒ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                              Ƒ
Ƒ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud                                                            Other
Ƒ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny Ƒ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                   (continued next column)                                    Ƒ 02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
ƑCheck if this case involves a substantive issue of state law                  ƑCheck if this is asserted to be a class action under FRCP 23
Ƒ&KHFNLIDMXU\trial is demanded in complaint                                Demand $ 595,579.10
Other Relief Sought
       Case 8:20-ap-01007-CB                Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59                               Desc
                                            Main Document    Page 16 of 19
  B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
SOLID LANDINGS BEHAVIORAL HEALTH, INC., et al                           8:17-bk-12213-CB
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Central District                                                        Santa Ana                         C. Bauer
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)

/s/ Rodger M. Landau



DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
January 24, 2020                                                        Rodger M. Landau




                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
         Case 8:20-ap-01007-CB                   Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59                                      Desc
                                                 Main Document    Page 17 of 19

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 RODGER M. LANDAU (State Bar No. 151456)
 rlandau@landaufirm.com
 LANDAU LAW LLP
 1880 Century Park East, Suite 1101
 Los Angeles, California 90067
 Telephone: (310) 557-0050
 Facsimile: (310) 557-0056




 Attorney for Plaintiff Howard B. Grobstein, Liquidating Trustee

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISIONDIVISION

 In re:
 SOLID LANDINGS BEHAVIORAL HEALTH, INC., et al
                                                                          CASE NO.: 8:17-bk-12213-CB
                                                                          CHAPTER: 11
                                                                          ADVERSARY NO.:

                                                          Debtor(s).
HOWARD B. GROBSTEIN, LIQUIDATING TRUSTEE




                                                          Plaintiff(s)
                                                                             SUMMONS AND NOTICE OF STATUS
                               Versus                                     CONFERENCE IN ADVERSARY PROCEEDING
                                                                                      [LBR 7004-1]
 ALPINE PACIFIC CAPITAL, LLC, and GERIK M.
 DEGNER


                                                      Defendant(s)
TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
written response is                   . If you do not timely file and serve the response, the court may enter a judgment by
default against you for the relief demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:

             Hearing Date:                                Address:
             Time:                                           255 East Temple Street, Los Angeles, CA 90012
             Courtroom:                                      3420 Twelfth Street, Riverside, CA 92501
                                                             411 West Fourth Street, Santa Ana, CA 92701
                                                             1415 State Street, Santa Barbara, CA 93101
                                                             21041 Burbank Boulevard, Woodland Hills, CA 91367

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 1                                   F 7004-1.SUMMONS.ADV.PROC
         Case 8:20-ap-01007-CB                   Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59                                      Desc
                                                 Main Document    Page 18 of 19


You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
form F 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F 7016-
1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days
before the status conference. The court may fine you or impose other sanctions if you do not file a status report.
The court may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                KATHLEEN J. CAMPBELL
                                                                                CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                By:
                                                                                             Deputy Clerk




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 2                                   F 7004-1.SUMMONS.ADV.PROC
         Case 8:20-ap-01007-CB                   Doc 1 Filed 01/24/20 Entered 01/24/20 17:22:59                                      Desc
                                                 Main Document    Page 19 of 19


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
_________________________________________________________________________________________________
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
